DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7,10,11 and 13 are objected to because of the following informalities:  In claims 7 and 10, “at least one shear pin housing holes” should be “at least one shear pin housing hole”. In claim 11, “comprising socket head screw” should be “comprising a socket head screw”.   In claim 13, line 8 “the” should appear before “base plate”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 line 10, and claim 12 line 9, there is no antecedent basis for the term “the base”, it appears this should read “the base plate”. In claim 2 it is unclear how the shaft is “integrally mated” to the base plate, as the shaft is claimed in claim 1 as being coupled to the center hole of the base plate. In claim 3 it is unclear if the nut is meant to be the same nut referenced in claim 1. In claims 6 and 8 there is no antecedent basis for the term “the bottom plate”, it appears this should read “the base plate”. Further in claim 6 it is unclear how the extension prevents rotation of a mounted propeller. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviera(US5498183) in view of Kline(US3347353).

[claim 2] Riviera teaches that the shaft is laterally received in the center hole of the base plate, Riviera does not teach that the shaft is integrally mated to the base plate. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the shaft and base integrally connected, as this would merely be making plural parts unitary which is generally considered to be within the skill level of a worker in the art. 
[claim 3] Riviera further teaching a nut(17) and a washer(16) disposed below the nut. 
[claim 4] as seen in figure 1, Riviera teaches that the base plate is generally circular with rounded edges. Riviera however does not teach that the base plate is triangularly shaped with concave sides. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the base plate any reasonable shape, such as triangular with concave sides, as a matter of obvious design choice, as a change in the shape of the base plate would not affect the overall functionality of the device. 

[claim 8] further comprising a round extension(11) rising from a top of the base plate, the extension wider than the bottom portion of the shaft. 
[claim 6] as noted above, Riviera teaches a round extension rising from a top of the base plate, Riviera however does not teach a square extension rising from a top of the base plate. It would have been obvious to one of ordinary skill in the art as of the effective filing date to change the shape of the extension, such that it was square, as a matter of simple design choice, as this would be the obvious functional equivalent to the round extension taught by Riviera. 
[claim 7] As noted above it would have been obvious to one of ordinary skill in the art as of the effective filing date to use at least one shear pin housing hole with the device, and to place that hole anywhere on the device, such as on the extension. 
[claim 9,10] Riviera does not provide dimensions for the thickness of the extension and base plate. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the extension and base plate have any reasonable thickness, such as at least ½ an inch, as a matter of obvious design choice, as one of ordinary skill in the art would have been able to dimension the base plate to support the intended propeller. 
[claim 11] Riviera teaches a device as detailed above, where the top of the shaft has external threads(at 18) to be received by a threaded socket in head member(4). Riviera however does not teach that the head member has a screw shaft, and the shaft member has the internal threads. It would have been obvious to one of ordinary skill in the art as of the effective filing date to switch the location of the inner and outer screw threads, such that the shaft had the inner threads for mating with the head member, as a matter of obvious design choice, as this would be the obvious functional equivalent to the arrangement of Riviera. 

[claim 13] Riviera in view of Kline teach a spare propeller dock and associated method as detailed above, as seen in figure 1 of Riviera, including forming the base plate, attaching the support shaft, mounting the propeller dock to a planar surface(14) by screwing through the mounting holes, fitting a propeller over the support shaft, placing a washer(16) over the top of the shaft, placing a nut(17) over the top of the shaft and tightening the nut to secure the propeller to the dock. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10239600, US7337640, US4222259, US4068856, US3695566, US1675087.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632